Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claim 11. This correction is required to comply with the U.S. Patent Practice. 
Claim 12 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 2.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 2 into claim 12. This correction is required to comply with the U.S. Patent Practice. 
Claim 13 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 3.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 3 into claim 13. This correction is required to comply with the U.S. Patent Practice. 
Claim 14 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 4.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 4 into claim 14. This correction is required to comply with the U.S. Patent Practice. 
Claim 15 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 5.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 5 into claim 15. This correction is required to comply with the U.S. Patent Practice. 
Claim 16 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 6.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 6 into claim 16. This correction is required to comply with the U.S. Patent Practice. 
Claim 17 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 6.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 9 into claim 17. This correction is required to comply with the U.S. Patent Practice. 
Claim 18 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 6.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 10 into claim 18. This correction is required to comply with the U.S. Patent Practice. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cok et al. (U.S. Patent Pub. No. 20150271930).
Regarding claim 1, Cok teaches a printed wiring line formed on a substrate (Figs. 20-21, wiring pattern on substrate), wherein the printed wiring line connects two different points on the substrate which are connectable by another printed wiring line with a shape of a straight-line segment (Figs. 20-21, one wiring line connects at least two different points from left to right direction with a straight-line shape) and has a shape corresponding to at least one of: 1) a shape with no linear part parallel to the straight-line segment (Figs. 20-21); 2) a shape in which line segments are connected in series, each line segment having a shape with no linear part parallel to the straight-line
segment; 3) a shape having a part parallel to the straight-line segment and a
part not parallel to the straight-line segment, length of the part parallel to the
straight-line segment being not more than half of length of the straight-line
segment; and 4) a shape in which line segments are connected in series, each line
segment having a shape having a part parallel to the straight-line segment and
a part not parallel to the straight-line segment.
	Regarding claim 2, this claim is similarly rejected based on the same rationale as claim 1.
	Regarding claim 6, this claim is similarly rejected based on the same rationale as claim 1.
	Regarding claim 7, this claim is similarly rejected based on the same rationale as claim 1.
	Regarding claim 8, this claim is similarly rejected based on the same rationale as claim 1.
	Regarding claims 11-18, these claims are similarly rejected based on the same rationale as claims 11-18, respectively.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 9-10 allowed.
Claims 11-18 would be allowable if rewritten to overcome the objections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628